THE    A-ITORNEY-             GENERAL
                         OF      ?!?EXAS




                      May 21, 1968



Honorable J. W. Edgar             Opinion No. M- 238
Commissioner of Education
Texas Education Agency            Rer   Whether equipment purchased
Austin, Texas                           for and provided to vocational
                                        rehabilitation clients is re-
                                        garded as client services and
                                        may be excluded from inventory
                                        required of state-owned per-
Dear Dr. Edgar:                         sonal property.

          You have requested the opinion of this office upon
the question of whether:

               .equipment purchased for and pro-
     vided ;o'vocational rehabilitation clients
     (a part of their physical rehabilitation pro-
     gram and/or necessary to their restoration to
     a productive place in society) be regarded as
     client services or in any other manner denom-
     inated that thereby such equipment shall be
     excluded from inventory required of state-
     owned personal property?'

          In connection with the foregoing question you have
stated that:

          "Within the total vocational rehabilita-
     tion process for handicapped clients, it is
     often necessary to purchase certain items of
     equipment for the client, as an essential part
     of his rehabilitation program. Such items can
     and do range from an artificial leg, to a med-
     ically prescribed fixture necessary for client
     hygiene, to a typewriter for training and self


                       - 1161-
Dr. J. W. Edgar, page .2~(M-238)



   " employment. Automotive tools, welding kits,
     wheelchairs and myriad of such items are pur-
     chased for clientservices.
          II
               .   .   .




         "The physical and administrative burden
    involved in the.inventory forclient equipment
    is serious. Growth of the Vocational Rehabili-
    tation,Division within the past five years has.
    been tremendous. The client case load has mul-
    tiplied to a point that a major proportion of
    couns,elor-timeis and will be involved in at-
    tempting to keep the inventory accounting com-
    plete, thereby detracting seriously from the,
    time available for client servicing and coun-
    seling."

          You have further informed this office by your letter
that communications have been had with the Regional Office ~of
the Department of Health, Education and Welfare concerning Fed-
eral requirements forkan inventory control and have been notified
that:,
         ,I
          . . .there is no requirement for main-
    taininq such inventory; only the usual fiscal
    responsibility concernins such expenditures
    * . .we do not feel that an annual inventory
    of equipment purchased for clients with federal
    funds is necessary or desirable because of the
    cost of maintaining such an inventory."
    (Emphasis added.)

          In closing, you have stated.in your letter that:

          "In the face of this mounting burden,ex-
     perienced . . . by the Vocational Rehabilitation
  ,. Division in maintaining such inventory accounta-
    bility, discussion meetings were held with repre-,
     sentatives of the State Comptroller and State
    Auditors Office. They share the concern. They


                           - 1162-
Dr. J. W. Edgar, page 3 (M-2381



     recognize that we are burdened with a problem
     which entails expending far more, estimated on
     an annual basis, in the inventory process than
     the client items cost initially. Zt was brought
     out that from an accounting stand point, the
     equipment is considered services and not capital
     outlay.     ”

          The State of Texas accepted the provisions of the
Federal Vocational Rehabilitation Act, 29 U.S.C.A., Chap. 4.
part 401, with the enactment of Article 2675-1, Vernon's Civil
Statutes.

          Section 3 of Article 6252-6, Vernon's Civil Statutes,
provides, in part, that:

          "All real and personal property belonging
     to the State shall be accounted for by the head
     of the agency which has possession of the proper-
     ty-
          "(a) The Comptroller of Public Accounts
    shall  administer the property accounting system
    established by this Act. The State Auditor shall
    adminhster the property responsibility system
    established by this Act. The ComptrolZer shall
    issue  such rules and regulations and manual of'
    instruction and prescribe such records, reports,
    and forms as he deems necessary to accomplish
    the objects of this Act subject to the approval
    of the State Auditor. The State Auditor is
    directed to cooperate with the Comptroller in
    the exercise of the Comptroller's rule-making
    powers herein granted by giving technical as-
    'sistanceand advice."

               Section 4(c) of Article 6252-6, directs that:

          "All personal property owned by the State
     shall be accounted for by the agency which pos-
     sesses the property. The Comptroller shall by


                            -1163-
                                                        .     .




Dr. J. W. Edgar, page 4    (M-238)



     Lc.gtulation
                define wha_t is meant by-&crsonal
         -- --.-.-
     ~~o&g~-fZo~@     ourooses of this-.      Un-    ,,~
     less the Comptroller prescribes,otherwise,
     personal property shall mean all non-consumable
     personal property. In nromulqam      such regula-
    tions, the Comotroller shail take into accouF
    G&value    of the orooertv, its expected useful
    &f-e,- and cost of record keeoinq should bear a
    ~$~~~le     rclationshio to the cost of the orooertv
    -uficJ.n.-,_which
                records are kept. The Comptroller shall
     consult.with the State Auditor in making such regu’la-
     tions and the Auditor shall cooperate with the Comp-
     troller in the exercise of this rule-making power
     by giving technical assistance and advice." (Em-
     phasis added.)

          The Crippled Children's Division of the State Depart-
ment of Health purchases equipment for the use of the children
with whom it works similar to that used by the Vocational Re-
habilitation Division of the Texas Education Agency. Section
3 of Article 4419c, Vernon's Civil Statutes, enumerates certain
powers of the Crippled Children's Division of the State Deoart-
ment of Health and is set forth in part as follows:

          "At the discretion of the State Depart-
    ment of Health, transportation, appliances,
    braces and material necessary in the proper
    handling of crippled children may be in part
    or entirely provided. Such appliances, braces
    and material,  beins'a part of the care and treat-
    ment Droaram and necessary to the ohvsical restora-
    tion of the individual crippled child as defined
    in this Act, shall not be considered to be state-
    owned oersonal property and shall be excluded from
    the personal prooertv inventorv reauired of state-
    owned orooertv; and all such property including
    ~appliances,braces and materials,    being a part
    of the care and treatment program, and which
    are now being accounted for under the provisions
    of the present system of 'accountingshall be
    deleted from and not required after the passage
    and effective date of this Act. The State Deoart-
    ment of Health, however. shall    maintain at all
                          - 1164-
.




Dr. J. W. Edgar, page 5 (M-238)



     times a complete record of such appliances,
     braces and materials provided and such
     records shall be verified bv the State
     Auditor." (Emphasis added.)

          In view of the foregoing, we are of the opinion that
the Comptroller of Public Accounts, upon consultation with and
approval by the State Auditor, could promulgate.certain rules
and regulations, under the discretion conferred upon him pur-
suant to Section 4(c) of Article 6252-6, whereby certain equip-
ment purchased for and provided to clients of the Vocational
Rehabilitation Division, being of a consumable nature as properly
determined and defined by the Comptroller, would not be deemed
"personal property" for the purposes of Article 6252-6 and would
thus not be required to undergo an annual inventory.

          In this connection, however, the Comptroller of Public
Accounts might require some form of record keeping such as that
required of the Crippled Children's Division of the State Depart-
ment of Health under Article 4419c.

                     SUMMARY

          The Comptroller of Public Accounts, upon
     consultation with and approval by the State
     Auditor, could promulgate certain rules and
     regulations, pursuant to Section 4(c) of
     Article 6252-6, Vernon's Civil Statutes, where-
     by certain equipment purchased for use by clients
     of the Vocational Rehabilitation Division of the
     Texas Education Agency would not be deemed "per-
     sonal property“ for the purposes of Article 6252-6
     and would thus not be required to undergo an an-
     nual inventory.

                            V&    truly yours,



                                   ORD C. MARTIN
                                 orney General of Texas

Prepared by Pat Bailey
Assistant Attorney General
                       -1165-
                                            .   1




Dr.   J.    W. Edgar,      page 6 (M-238)



APPROVED:
OPINION COMblX~EE

Hawthorne Phillips, Chairmen
Kerns Taylor, Co-Chairman
Thomas Mack
Roger 51er
Malctalm Quick
Dyer Moore, Jr.

A. J. CARUBBI, JR.
Executive      Assistant




                                 - 1166.